DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lines 2-3 and claim 10 lines 2-3 which recites “the belt structure including a first and second working belt” is indefinite because “belt” is in singular tense and it unclear how many working belts are required.  Change the limitation to recite: --the belt structure including a first working belt and a second working belt--. 
The remaining claims are rejected because they are dependent claims of a rejected claim applied above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7, 10-11, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over John et al. (US 2016/0129731) in view of JP’314 (JP 2009-126314).
Regarding claims 1 and 10, Fig. 1 of John et al. teaches a pneumatic tire comprising a tread and belt reinforcement.  FIG. 2 and [0018] teaches the belt structure comprising:
a first belt ply 5 having cords inclined at an angle [Symbol font/0x61] = 35°-70°
a second belt ply 6 (a first working belt) having cords inclined at an angle β = 14°-30°
a third belt ply 7 (a low angle belt) having cords at an angle γ = 0° and at most ± 5°
a fourth belt ply 8 (a second working belt) having cords inclined at an angle δ =14°-30°
a fifth belt ply 9 (a radially outer top belt) having cords inclined at an angle φ = 35°-70°.
John et al. does not state the cords of the low angle belt are extensible; however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide extensible cords in the low angle belt of John et al. since official notice is taken that a pneumatic tire comprising a circumferential belt (a low angle belt) having high elongation/extensible cords is well-known/conventional.
John et al. is silent to a tread having at least one groove reinforcement with a tread compound having the claimed properties.  However, FIG. 1 and FIG. 2 of JP’314 teaches a pneumatic tire comprising a tread having at least one groove reinforced with a reinforcing rubber layer 12.  The reinforcing rubber layer has a fracture strength (tensile strength at break) ≥ 15 MPa and a fracture elongation (elongation at break) ≥ 550% to suppress the occurrence of groove cracks (abstract); more preferably, the reinforcing rubber layer has a breaking strength 15 MPa-25 MPa and a breaking elongation of 550%-700%.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tread of John et al. with “at least one groove reinforced with a tread compound having a tensile at break greater than 18 MPa, and an elongation at break greater than 450%, when measured at 23 deg C” (claim 1) and “at least one groove reinforced with a tread compound having a tensile at break greater than 12 MPa, and an elongation at break greater than 600%, when measured at 100 deg C” (claim 10) since JP’314 teaches a pneumatic tire comprising a tread having at least one groove reinforced with a reinforcing rubber layer having a fracture strength (tensile strength at break) ≥ 15 MPa and a fracture elongation (elongation at break) ≥ 550% to suppress the occurrence of groove cracks; more preferably, the reinforcing rubber layer has a breaking strength 15 MPa-25 MPa and a breaking elongation of 550%-700%; the numerical ranges of the tensile strength at break and fracture elongation for the unbounded range and the preferred range sufficiently renders the claimed properties at both temperatures of 23°C and 100°C obvious. 
Regarding claims 2 and 11, the claimed thickness of the groove reinforcement in the tire of John et al. would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since JP’314 teaches the thickness of the reinforcing rubber layer is 0.5 mm or more and official notice is taken that a pneumatic tire comprising a tread having a groove reinforced with a reinforcing layer wherein the reinforcing layer has a thickness within the claimed range is well-known/conventional. 
Regarding claims 5 and 14, see FIG. 2 of John et al.  
Regarding claims 6 and 15, see abstract of John et al. 
Regarding claims 7 and 16, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of John et al. with a high elongation wire for the first and second working belts having a % elongation at 10% of breaking load greater than 0.4% when taken from wire from a cured tire since John et al. teaches the working plies (6 and 8) having reinforcements with elongation of ≥ 0.2% at 10% breaking load measure using reinforcements taken from a fully vulcanized tire; the unbounded range disclosed by John et al. renders obvious the claimed range; further, official notice is taken that a pneumatic tire comprising working plies with reinforcement having an elongation as claimed is well-known/conventional. 
Claims 8-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over John et al. (US 2016/0129731) in view of JP’314 (JP 2009-126314), as applied to claims 1 and 10, and further in view of Lacko et al. (US 2016/0297247).
Regarding claims 8-9 and 17-18, John et al. is silent to the claimed properties for the cord of the low angle belt (circumferential belt layer).  However, Lako et al. teaches a pneumatic tire comprising a belt including working plies and a circumferential belt layer 14.  The circumferential belt layer 14 has reinforcements 24 that are steel cords at 10% of the breaking force, exhibiting an elongation D for example of 1.3% [0041] and has a cord configuration of 3x7 HENT type [0042].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the low angle belt of John et al. with a high elongation wire having the claimed properties recited in claims 8-9 and 17-18 since Lako et al. teaches a known and suitable cord for a circumferential belt layer of a tire made of steel cords at 10% of the breaking force, exhibiting an elongation D= 1.3% and having a 3x7 cord configuration and providing known a tire cord for the same tire constituent (i.e. a circumferential belt layer) yields predictable results. 
Claims 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over John et al. (US 2016/0129731) in view of JP’314 (JP 2009-126314), as applied to claims 1 and 10, and further in view of Suzuki et al. (US 2009/0277557).
Regarding claims 19-20, John et al. is silent to the claimed gauge cord to cord between the second working belt and the first working belt.  However, FIG. 2 Suzuki et al. teaches a pneumatic tire comprising a circumferential belt layer 63 between two working belt plies 62 and 64.  Suzuki et al. teaches a gauge t from cord to cord of the second working belt 64 and the first working belt 62 is 1.7 to 2.5 mm to inhibit belt separation of the crossed belt layers [0035].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of John et al. having the claimed gauge since Suzuki et al. teaches a pneumatic tire comprising a circumferential belt layer between two working belt plies wherein t = 1.7 to 2.5 mm to effectively inhibit belt separation. 
Regarding claims 21-22, John et al. is silent to disclosing widths of the first working belt and the second working belt in numerical terms.  However, TABLE 1: Example 1 and Example 2 discloses W62 (the claimed first working belt) = 365 mm and W64 (the claimed second working belt) = 345 mm.  ½ of W62 = 182.5 mm and ½ of W64 = 172.5 mm.  The difference between the half belts of the first belt and the second belt is 182.5-172.5 = 10.0 mm.  Suzuki et al. teaches the widths of the crossed belt layers 62, 64 at the prescribed values inhibit fatigued rupture at the end portion of the circumferential belt layer 63 [0030].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of John et al. with the claimed difference between the half belt of the first belt and the half belt of the second belt since Suzuki et al. teaches working examples in TABLE 1 wherein the claimed corresponding difference is 10.0 mm (see calculations above) for the benefits of inhibiting fatigue rupture at the end portion of the circumferential belt layer 63 [0030].
Claims 1-7 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mori (US 2015/0360516) in view of JP’314 (JP 2009-126314).
Regarding claims 1 and 10, FIG. 1 of Mori teaches a pneumatic tire comprising a tread and a belt reinforcement.  The belt reinforcement comprising:
A first belt layer 3a (a first working belt) having cord at an inclination angle greater than 45°
A second belt layer 3b (a low angle belt) having cords extending in the circumferential direction; 0°
A third belt layer 3c (a second working belt) having cords extending at an inclination angle of 30° or less in the opposite direction from the cords of the first belt layer 3a
A fourth belt layer 3d (a radially outer top belt) extend at an inclination with respect to the tire circumferential direction [0021]. 
Mori teaches the circumferential belt (a low angle belt) has high elongation cords (i.e. extensible) [0034]. 
Mori is silent to a tread having at least one groove reinforcement with a tread compound having the claimed properties at break.  However, FIG. 1 and FIG. 2 of JP’314 teaches a pneumatic tire comprising a tread having at least one groove reinforced with a reinforcing rubber layer 12.  The reinforcing rubber layer has a fracture strength (tensile strength at break) ≥ 15 MPa and a fracture elongation (elongation at break) ≥ 550% to suppress the occurrence of groove cracks (abstract).  More preferably, the reinforcing rubber layer has a breaking strength 15 MPa-25 MPa and a breaking elongation of 550%-700%.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tread of Mori with “at least one groove reinforced with a tread compound having a tensile at break greater than 18 MPa, and an elongation at break greater than 450%, when measured at 23 deg C” (claim 1) and “at least one groove reinforced with a tread compound having a tensile at break greater than 12 MPa, and an elongation at break greater than 600%, when measured at 100 deg C” (claim 10) since JP’314 teaches a pneumatic tire comprising a tread having at least one groove reinforced with a reinforcing rubber layer having a fracture strength (tensile strength at break) ≥ 15 MPa and a fracture elongation (elongation at break) ≥ 550% to suppress the occurrence of groove cracks; more preferably, the reinforcing rubber layer has a breaking strength 15 MPa-25 MPa and a breaking elongation of 550%-700%; the numerical ranges of the tensile strength at break and fracture elongation for the unbounded range and the preferred range sufficiently renders the claimed properties at both temperatures of 23°C and 100°C obvious. 
Regarding claims 2 and 11 the claimed thickness of the groove reinforcement of 2-15 mm in the tire of Mori would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since JP’314 teaches the thickness of the reinforcing rubber layer is 0.5 mm or more and official notice is taken that a pneumatic tire comprising a tread having a groove reinforced with a reinforcing layer wherein the reinforcing layer has a thickness within the claimed range is well-known/conventional. 
Regarding claims 3-4 and 12-13, TABLE 1 discloses several working examples where the first belt layer (the claimed first working belt) having an angle = +50° and the third belt layer (the claimed second working belt) having angle = -16°.  The difference between the belt angles of the first working belt and the second working belt = 50°-16° = 34°. 
Regarding claims 5 and 14, FIG. 1 of Mori illustrates W2 > W4.
Regarding claims 6-7 and 15-16, see [0038] of Mori. 
References of interest
US 2017/0239995: working belts may have angles which are not equal or different [0022]. 
JP 10-272706: a thin film having an elongation percentage at the time of breaking at 100°C after vulcanization of 3600-700% (abstract). 
US 2017/0087939: see [0036].
US 2013/0048184: see [0035].
US 2010/0154958: see claim 2. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060. The examiner can normally be reached Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        09/27/2022